Citation Nr: 1027037	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1960 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss is 
manifested by no more than Level II hearing in the right ear and 
no more than Level III hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The elements of proper notice include 
informing the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board notes that once the claim has been substantiated (i.e., 
the underlying claim for service-connection is granted), no 
further notice pursuant to 38 U.S.C.A. § 5103(a) is required.  
Dingess v. Nicholson, 19 Vet. App. at 490-491.  The Veteran was 
sent a letter in August 2006 that complied with the requirements 
of 38 C.F.R. § 3.159 and Dingess, supra.  Therefore, since the 
Veteran's claim for service connection for bilateral hearing loss 
was granted by a rating decision in February 2007 and the Veteran 
filed a notice of disagreement that contests the initial rating 
assigned for that condition in November 2007, VA also has no 
further obligation to provide notice under section 5103 on this 
downstream element of the claim.  38 C.F.R. § 3.159(b)(3)(i) 
(2009).

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support the claim.  The 
record contains the service treatment records, VA medical records 
and private medical records.  The Veteran was given a VA 
examination in connection with the claim.  Statements from the 
Veteran, his representatives, and his wife are associated with 
the claims file.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the Veteran nor his representative has indicated that 
there are any available additional pertinent records to support 
the claim.  
The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

History and Analysis

Disability evaluations are determined by comparing the Veteran's 
symptomatology with the criteria set forth in the Diagnostic 
Codes in VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

As an initial note, the Board recognizes that the Veteran 
expressed frustration in his June 2008 Form 9 with the finding by 
the RO that the Veteran's hearing loss is less than 100 percent 
attributable to his military service.  For the purpose of 
clarification, the Board notes that the VA Rating Schedule is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  See 38 C.F.R. § 4.1.  Therefore, 
the rating assigned to any individual disability is based on the 
average impairment caused by that disability, not on the extent 
to which the disability is related to service.

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings 
are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  As the factual findings in this case do not 
show distinct time periods where the Veteran's disability 
exhibited symptoms that would warrant different ratings, staged 
ratings are not warranted.

The Veteran's bilateral hearing loss is currently rated as non-
compensable under Diagnostic Code 6100.

In May and June 2004, the Veteran underwent audiology exams from 
Dr. G.G.  The May 2004 examination showed that puretone 
thresholds in the right ear at 1000, 2000, 3000 and 4000 Hertz 
were 55, 45, 55 and 65, respectively.  The puretone thresholds in 
the left ear at 1000, 2000, 3000 and 4000 Hertz were 45, 55, 65 
and 80, respectively.  The June 2004 examination showed that 
puretone thresholds in the right ear at 1000, 2000, 3000 and 4000 
Hertz were 15, 20, 60 and 65, respectively.  The puretone 
thresholds in the left ear at 1000, 2000, 3000 and 4000 Hertz 
were 40, 55, 65 and80, respectively.  These examinations are not 
useful for rating purposes, however, because the examiner did not 
perform a Maryland CNC speech discrimination test, which is 
required by 38 C.F.R. § 4.85(a).

The Veteran was afforded a VA examination in January 2007.  At 
that time, his puretone thresholds in the right ear at 1000, 
2000, 3000 and 4000 Hertz were 30, 35, 55 and 65, respectively, 
with average decibel loss at 46.25 decibels.  Puretone thresholds 
in the left ear at 1000, 2000, 3000 and 4000 Hertz were 50, 65, 
70 and 75 decibels, respectively, with average decibel loss at 
65.  Speech recognition, measured by the Maryland CNC exam was 88 
in both ears.

In November 2007, the Veteran's private doctor, Dr. G.G. provided 
a letter summarizing the Veteran's treatment for hearing loss.  
In that letter, Dr. G.G. stated that the Veteran's hearing had 
decreased since the last private hearing test performed in June 
2004.  Dr. G.G. confirmed that the Veteran's current hearing loss 
was measured at 45 decibels in the right ear and 65 decibels in 
the left ear.  The Board notes that this evidence appears 
consistent with the January 2007 examination results.  There is 
no other evidence that would suggest the Veteran's hearing has 
worsened since the January 2007 VA examination.  Therefore, the 
Board does not find that a new auditory examination is necessary.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating service-connected hearing impairment, a disability 
rating is derived by a mechanical application of the Rating 
Schedule to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 
345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Table VI, 
"Numeric Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  
38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Table VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment from Table VI.  
38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each ear.  
The horizontal rows represent the ear having the better hearing 
and the vertical columns represent the ear having the poorer 
hearing.  The percentage evaluation is located at the point where 
the row and column intersect.  38 C.F.R. § 4.85(e).

Applying the results from the VA audiometric testing from January 
2007 to Table VI, the findings of the examination yield a 
numerical designation of II for the right ear, as the average 
decibel loss of 46.25 is in the range between 42 to 49 average 
puretone decibel hearing loss and the speech discrimination score 
of 88 percent is in the range between 84 to 90 percent speech 
discrimination.

The numerical designation for the left ear is III, as the average 
decibel loss of 65 is in the range between 58 to 65 average 
puretone decibel hearing loss and the speech discrimination score 
of 88 percent is in the range between 84 to 90 percent speech 
discrimination.
Entering the numeral designations of II and III to Table VII 
yields a disability rating of 0 percent under Diagnostic Code 
6100.

The Board notes that the Veteran also provided two audiometric 
examinations from Dr. G.G.  In the January 2007 VA examination, 
the examiner mentioned the May and June 2004 audiometric 
examinations and concluded that the Veteran's hearing loss had 
remained stable between June 2004 and January 2007.  Therefore, 
since the claim for service connection was filed in July 2006, 
the Veteran's service-connected hearing loss has not been 
compensably disabling, so his rating cannot be staged because the 
VA examination results represent the greatest level of functional 
impairment attributable to the Veteran's hearing loss during that 
time period.  See Fenderson, supra.

In reaching this conclusion, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

Extra-schedular rating consideration

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  While the January 2007 VA 
examiner did not specifically address the functional effects 
caused by the Veteran's bilateral hearing loss, the Board finds 
that no prejudice resulted to the Veteran for the reasons 
discussed below, and the Board may proceed with a decision.

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application of 38 
C.F.R. § 3.321(b) in considering whether referral for an extra-
schedular rating is warranted.  Specifically, the Court noted 
that, '[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on the Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application.'  
Martinak, 21 Vet. App. at 455.

While the January 2007 VA examiner did not explicitly address the 
functional effect of the Veteran's bilateral hearing loss, the 
Board notes that other evidence of record, specifically the 
Veteran's wife's October 2008 statement, adequately addresses 
this question.  The Veteran's wife described the functional 
effects of the Veteran's bilateral hearing loss.  Specifically, 
the Veteran's wife stated that the Veteran experienced moodiness 
and depression as a result of his hearing loss, and he often has 
to ask his grandchildren to repeat themselves.  Therefore, the 
Board finds that no prejudice resulted to the Veteran, in that 
the functional effects of his bilateral hearing loss are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
'governing norms.'  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service- connected 
bilateral hearing loss.  The medical evidence fails to 
demonstrate symptomatology of such an extent that application of 
the ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the Veteran's 
disabilities are specifically contemplated under the appropriate 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.  Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  However, the Board also notes that the evidence in 
this case does not demonstrate any of the factors provided in the 
'governing norms' such as frequent hospitalization or marked 
interference with employment.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  There is no evidence of record that the Veteran has 
required any hospitalization as a result of his bilateral hearing 
loss.  Similarly, while the Veteran's wife, in her October 2008 
statement, indicated that the hearing loss has caused the Veteran 
to occasionally be moody or depressed, there is no mention of any 
interference with the Veteran's employment.

In short, the evidence does not support the proposition that the 
Veteran's service connected disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).

ORDER

An initial compensable rating for service-connected bilateral 
hearing loss is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


